Citation Nr: 1202460	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  05-36 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to October 1980 with subsequent reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for the claimed disability.

The Veteran testified at a Travel Board hearing held at the RO before an Acting Veterans Law Judge (VLJ) in September 2006, and the case was remanded for additional development in April 2007.  The Veteran was subsequently notified that the Acting VLJ who conducted the hearing was no longer employed with the Board.  The Veteran was afforded the opportunity to testify at another hearing, and as discussed below, it appeared that he did not respond within 30 days as requested.  Therefore, the Board continued with the Veteran's appeal, and the claim was remanded again in September 2009.  After further development, the case returned to the Board and the appeal was denied in a January 2011 decision.

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the matter back to the Board for action consistent with the terms of the JMR.  See July 11, 2011, Court Order.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran was afforded an opportunity to attend another Board hearing after the Acting VLJ who conducted the September 2006 hearing left the Board.  He received a letter in June 2009 requesting that he specify what type of additional hearing, if any, he desired.  The Veteran responded immediately by indicating that he wished to appear before a VLJ at the RO.  However, due to a filing error, the Veteran's request for a new hearing was not associated with the claims file in a timely manner.  As the Veteran has requested an additional Travel Board hearing but has yet to be afforded one, the claim is remanded to the RO so that a Travel Board hearing can be scheduled.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a personal hearing before a traveling member of the Board of Veterans' Appeals sitting at the RO as soon as practicable.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


